     Case 3:19-cv-01349-RAM Document 19 Filed 09/14/20 Page 1 of 10



                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF PUERTO RICO


 HARRY MARTELL-RODRÍGUEZ

          Plaintiff

              v.                          CIVIL NO. 19-1349(RAM)

 ERIK ROLÓN-SUÁREZ, ET AL.

          Defendants


                              OPINION AND ORDER

RAÚL M. ARIAS-MARXUACH, District Judge

     Pending before the Court is the Commonwealth of Puerto Rico’s

unopposed Motion to Dismiss. (Docket No. 12). The motion was filed

on behalf of codefendants Erik Rolón-Suárez, Wanda Vázquez-Garced

and Alejandro Colón-López (“Defendants”). Id. For reasons set

below, the Court GRANTS the Motion to Dismiss.

               I. FACTUAL AND PROCEDURAL BACKGROUND1

     On    November     30,   1994,   plaintiff   Harry    Martell-Rodríguez

(“Plaintiff”       or   “Martell-Rodríguez”)      was     found   guilty   of

committing murder in the first degree, violations to the Puerto

Rico Weapons Act and attempted murder. (Docket No. 12 at 1). He

was sentenced to ninety-nine (99) years in prison pursuant to the

Criminal Code of 1974 and under the Organic Act of Administration

of Corrections, Act No. 116 of June 22, 1974, as amended. Id.
        Case 3:19-cv-01349-RAM Document 19 Filed 09/14/20 Page 2 of 10
Civil No. 19-1349 (RAM)                                                          2


        On April 25, 2014, Plaintiff filed an Administrative Claim

before the Department of Corrections and Rehabilitation (“DCR”)

requesting application of a bonification to his sentence. Id. at

2.1 Per Puerto Rico law, the DCR issued a Resolution decreeing

Martell-Rodríguez        would   be   credited    accrued    bonuses   after    he

served twenty-five (25) years of his sentence. Id. Plaintiff then

filed a Judicial Review before the Puerto Rico Court of Appeals

(“Court of Appeals”), Case No. KLRA201500145. Id. The Court of

Appeals ruled that Plaintiff could receive the bonuses before

extinguishing twenty-five (25) years of his sentence per Article

12 of Act No. 2-2011. Id. The DCR complied with the Court’s Order

and credited Plaintiff with 1,139 days off of his sentence. Id.

        Plaintiff then filed several petitions for administrative

reviews before the Court of Appeals on the same issue of bonuses

for time he spent studying and working after July 2015. Id. The

Court     of   Appeals    held   that    the     DCR   had   applied   all     the

corresponding bonuses. (Docket Nos. 12 at 2-3; 12-1 at 2, certified

translation of Court of Appeals’ Judgment in Case KLRA 201700131

at Docket No. 17-1 at 3). It further held that the DCR did not err

by failing to apply bonuses after July 2015 given that Plaintiff

failed to provide evidence that he participated in the work-study

program during that time. Id.



1
 Most of the background information has been taken from the “Introduction” in
the Motion to Dismiss. (Docket No. 12 at 1).
       Case 3:19-cv-01349-RAM Document 19 Filed 09/14/20 Page 3 of 10
Civil No. 19-1349 (RAM)                                                       3


       Plaintiff then filed a Mandamus before the Puerto Rico Court

of First Instance (“Court of First Instance”) and a hearing was

held on June 7, 2018. (Docket Nos. 3 at 2; 12 at 3).2 On October

30, 2018, Plaintiff’s case was dismissed because he failed to prove

that he participated in a work-study program after July 2015.

(Docket Nos. 12 at 3; 12-2 at 2, certified translation of Court of

First Instance’s Judgment in Case J PE2015-0588 at Docket No. 17-

2 at 3). In essence, the Court of First Instance determined that:

(1) the res judicata doctrine was applicable since Plaintiff’s

claim was already ruled upon by the Court of Appeals; (2) Plaintiff

failed to prove his participation in the work-study program which

would have accrued as additional bonus time off his sentence; and

(3) the DCR complied with the Court of Appeals’ order and performed

its ministerial duty by crediting Plaintiff with the time he was

owed. Id.

       On April 16, 2019, Plaintiff filed a pro se Complaint under

42 U.S.C. § 1983 (“§ 1983”) against Defendants. (Docket No. 3).

Plaintiff is currently an inmate in Bayamón, Puerto Rico at

Institución Anexo – 1072 Bayamón Carretera #50 – Unit 1075 Edificio

-5-C   #206   Industrial    Luchetti.    Id.   at   5.   In   his   Complaint,

Plaintiff avers he is owed bonifications to reduce his ninety-nine

(99) year sentence for murder in the first degree for time he


2The Court observes that Plaintiff’s Complaint states that he filed the Mandamus
on September 24, 2015, whereas Defendants’ Answer to the Complaint notes that
Plaintiff filed it on September 14, 2015. (Docket Nos. 3 at 2; 14 at 2).
      Case 3:19-cv-01349-RAM Document 19 Filed 09/14/20 Page 4 of 10
Civil No. 19-1349 (RAM)                                                       4


worked   and   studied.    Id.   at   6.    He   claims   that   the   DCR   is

discriminating against him by not applying them. Id. at 5. Lastly,

Martell-Rodriguez requests that the Court consider the cases of

Wilfredo Sanchez Rodr◌ِ
                      íguez, KLRA 201000461, Modesto Crisoptimo

Cuadrado, KLRA 201400912, and his own case, KLRA 201500145, where

the bonifications were applied to inmates’ sentences. Id. at 6.

     In their answer to the Complaint, Defendants stated that

Plaintiff’s request for relief should be denied because the DCR

already credited Plaintiff with all applicable bonuses. (Docket

No. 14 at 5). Further, the unopposed Motion to Dismiss posits that

dismissal   under   Rule   12(b)(6)    is    proper   because    Plaintiff’s

Complaint, which arises under a § 1983 claim, is really a 28 U.S.C.

§ 2245 (“§ 2254”) habeas corpus petition since Plaintiff is solely

seeking a reduction in his sentence, a claim which should have

been brought under § 2245. (Docket No. 12 at 9).

                           II. LEGAL STANDARD

     Fed. R. Civ. P. 12(b)(6) allows dismissal of a complaint for

“failure to state a claim upon which relief can be granted.” To

survive a Rule 12(b)(6) motion, a complaint must contain sufficient

factual matter “to state a claim to relief that is plausible on

its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

Ruling upon such a motion requires determining if “all the facts

alleged [in the complaint], when viewed in the light most favorable

to the plaintiffs, render the plaintiff's entitlement to relief
       Case 3:19-cv-01349-RAM Document 19 Filed 09/14/20 Page 5 of 10
Civil No. 19-1349 (RAM)                                                       5


plausible.” Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d 1, 14

(1st Cir. 2011). Hence, dismissal is proper only when these alleged

facts “taken as true, do not warrant recovery.” Menendez v. Comm'r

of Soc. Sec., 2020 WL 5075991, at *2 (D.P.R. 2020) (citation

omitted).       This   requires      treating     non-conclusory      factual

allegations as true. See Nieto-Vicenty v. Valledor, 984 F. Supp.

2d   17,   20   (D.P.R.   2013).   Yet,   this   is    unsuitable   for   legal

conclusions and “[t]hreadbare recitals of the elements of a cause

of   action,    supported   by     mere   conclusory    statements,   do   not

suffice.” Borras-Borrero v. Corporacion del Fondo del Seguro del

Estado, 2020 WL 2097553, at *4 (1st Cir. 2020) (quotation omitted).

      The District of Puerto Rico has repeatedly dismissed suits

brought under 42 U.S.C. § 1983 by inmates who should have filed §

2245 habeas petitions. See Contreras v. Commonwealth of Puerto

Rico, 2019 WL 137120, at *1 (D.P.R. 2019) (dismissing a § 1983

complaint, even when viewed as a habeas petition, for failure to

exhaust state court remedies); see also Cruz-Gonzalez v. Negron-

Fernandez, 2015 WL 1470582, at *6 (D.P.R. 2015) (dismissing § 1983

complaint because it was a disguised § 2254 request for habeas

relief); Rivera-Ortiz v. Puerto Rico, 2010 WL 1542188, at *3

(D.P.R. 2010) (dismissing complaint because prisoner could not

challenge the duration of his confinement under § 1983).
        Case 3:19-cv-01349-RAM Document 19 Filed 09/14/20 Page 6 of 10
Civil No. 19-1349 (RAM)                                                           6


                                   III. DISCUSSION

       Section 1983 does not create substantive rights. See 42

U.S.C.A. § 1983. Instead, it is “a method for vindicating federal

rights elsewhere conferred by those parts of the United States

Constitution and federal statutes that it describes.” Baker v.

McCollan, 443 U.S. 137, 145, (1979). To prevail in a § 1983 claim,

a     plaintiff    “must     allege     facts     sufficient      to   support    a

determination (i) that the conduct complained of has been committed

under color of state law, and (ii) that [it] worked a denial of

rights secured by the Constitution or laws of the United States.”

Cepero–Rivera v. Fagundo, 414 F.3d 124, 129 (1st Cir. 2005)

(quotation omitted) (emphasis added).

       However, the United States Supreme Court has held that “a

prisoner in state custody cannot use a § 1983 action to challenge

the fact or duration of his confinement. He must seek federal

habeas      corpus        relief      (or      appropriate     state      relief)

instead.” Wilkinson v. Dotson, 544 U.S. 74, 78 (2005) (quotation

and    quotation   marks     omitted)       (emphasis   added).    Further,   even

though § 1983 and § 2254, the federal statute which governs habeas

corpus relief, overlap as they are both “paths under federal law

for redress of complaints related to state imprisonment [,]” the

two    sections    “are    not     interchangeable.”      Gonzalez-Fuentes       v.

Molina, 607 F.3d 864, 872 (1st Cir. 2010). A § 1983 claim must

yield to a § 2254 when the relief being sought is related to the
      Case 3:19-cv-01349-RAM Document 19 Filed 09/14/20 Page 7 of 10
Civil No. 19-1349 (RAM)                                                7


duration of the inmate’s confinement. See Cruz-Gonzalez, 2015 WL

1470582, at *4. Moreover, considering that the Supreme Court has

stated that “it would ‘wholly frustrate explicit congressional

intent’ to allow plaintiffs to circumvent the federal habeas

statute's narrow prerequisites simply by invoking § 1983.” Id. at

873 (quoting Preiser v. Rodriguez, 411 U.S. 475 (1973)); see also

Francis v. Maloney, 798 F.3d 33, 36 n.1 (1st Cir. 2015).

     Prisoners in state custody who “collaterally challenge their

confinement in a federal habeas proceeding are required to comply

with the ‘independent and adequate state ground doctrine.’” Perez-

Arocho v. Wanders, 2014 WL 859091, at *2 (D.P.R. 2014) (citing

Yeboah–Sefah v. Ficco, 556 F.3d 53 (1st Cir. 2009)). Under this

doctrine, a prisoner must exhaust state judicial remedies either

by direct appeal or through collateral proceedings. See Maldonado

Pagan v. Administracion de Correccion, 2018 WL 4156610, at *2

(D.P.R. 2018). This means that “[t]he highest state court available

must have a fair opportunity to rule on the merits of each and

every claim which petitioner seeks to raise in federal court.” Id.

If the petitioner cannot prove he exhausted all available judicial

remedies, they must show that they are excused from exhausting

them because there is an absence in available or effective state

processes. See Molina-Nadal v. Commonwealth of Puerto Rico, 2018

WL 5733673, at *2 (D.P.R. 2018) (citing 28 U.S.C. 2254(b)(1)(B)).

In either scenario, the petitioner carries the burden of showing
      Case 3:19-cv-01349-RAM Document 19 Filed 09/14/20 Page 8 of 10
Civil No. 19-1349 (RAM)                                                   8


exhaustion or that they are excused from the same. Lastly, to

satisfy the exhaustion requirement, barring the existence of any

excuse, an inmate requesting a federal habeas review needs to file

their claims in the state supreme court even when its review is

discretionary. See Maldonado Pagan, 2018 WL 4156610, at *2 (citing

O'Sullivan v. Boerckel, 526 U.S. 838 (1999)).

     To exhaust remedies in Puerto Rico, a petitioner must file “a

motion requesting that the trial court vacate, set aside, or

correct the judgment pursuant to Rule 192.1” or “file a petition

requesting a writ of habeas corpus pursuant to section 1741 of the

Puerto Rico Code of Criminal Procedure (“Section 1741”).” Molina-

Nadal, 2018 WL 5733673, at *2) (citing P.R. Laws Ann. tit. 34, §

1741-43). Exhaustion is only satisfied after the motion under Rule

192.1 or the petition under Section 1741 is appealed all the way

to the Puerto Rico Supreme Court for final review. See Valle-Ortiz

v. Puerto Rico, 2015 WL 4509529, at *2 (D.P.R. 2015).

     In Cruz-Gonzalez v. Negron-Fernandez, the District Court of

Puerto Rico encountered a similar scenario to the one at bar where

an inmate was claiming a § 1983 violation because the DCR was not

applying bonuses to his ninety-nine (99) year sentence which made

him ineligible to appear before the parole board.              See     Cruz-

Gonzalez, 2015 WL 1470582, at *3. The Court dismissed the complaint

because plaintiff could not use § 1983 to request a reduction in

his sentence. Id. Further, the Court noted that plaintiff had
      Case 3:19-cv-01349-RAM Document 19 Filed 09/14/20 Page 9 of 10
Civil No. 19-1349 (RAM)                                                      9


failed to exhaust state remedies as a writ of certiorari regarding

the same claim was still under review by the Puerto Rico Supreme

Court when he filed his federal § 2254 petition. Id. at 6. Thus,

he was precluded from filing a § 2254 petition until he exhausted

all available remedies. Id.

     This District reached a similar conclusion in Contreras v.

Commonwealth of Puerto Rico when it issued a sua sponte dismissal

of an inmate’s § 1983 complaint after determining that he was

really requesting relief under a habeas petition. See Contreras,

2019 WL 137120, at *1. Accordingly, “[d]espite being labeled as a

Section 1983 cause of action, the substance of [the] claim - and

not its name or title - controls.” Id. (emphasis added). The

Contreras Court held that even when construing the plaintiff’s

petition as one pursuant to § 2254, the plaintiff had not brought

suit in a state court and had failed to exhaust state remedies.

Id. Moreover, Plaintiff had already filed three previous writs of

habeas    related   to    the   same   claims    of   actual   innocence   and

ineffective counsel at issue before the Court. Id.

     As    in   the      above-referenced       cases,   although   Martell-

Rodriguez’s claim alludes to a violation of § 1983, it is really

a claim under § 2254 and must be reviewed as such. A review under

the § 2254 mechanism however shows that Plaintiff failed to exhaust

state remedies. (Docket No. 3). In his Complaint, Plaintiff only

states that he filed a Mandamus before the Court of First Instance
     Case 3:19-cv-01349-RAM Document 19 Filed 09/14/20 Page 10 of 10
Civil No. 19-1349 (RAM)                                                   10


and that his case was subsequently dismissed. (Docket Nos. 3 at 2-

3; 12-2 at 3, certified translation of Judgment in Case J PE2015-

0588 at Docket No. 17-2 at 3). Yet, there is no evidence on record

that he filed an appeal to the Court of First Instance’s adverse

decision. The Department of Justice emphasized this in its Motion

to Dismiss. (Docket No. 12 at 10-11). Thus, Plaintiff did not

comply with the exhaustion requirement before filing his § 2254

petition.   Given   that   exhaustion   of   available   judicial      state

remedies is mandatory under § 2254, Martell-Rodriguez’s failure to

exhaust requires dismissal of the present case.

                               V. CONCLUSION

     For the foregoing reasons, the Court GRANTS the Motion to

Dismiss (Docket No. 12) dismissing without prejudice Plaintiff’s

claim as to codefendants Erik Rolón-Suárez, Wanda Vázquez-Garced

and Alejandro Colón-López. Judgment shall be entered accordingly.

     IT IS SO ORDERED.

     In San Juan, Puerto Rico, this 14th day of September 2020.



                                        S/ RAÚL M. ARIAS-MARXUACH
                                         United States District Judge
